Alice Robie Resnick, J.,
concurring in judgment only. While the majority arrives at the correct judgment, it does so based on a faulty analysis concerning whether claimants had a fixed place of employment for purposes of the “going and coming” rule, and whether claimants’ injuries arose out of their employment. *127I write separately to clarify certain aspects of the “course” and “arising” elements as they apply to the fact patterns presented in these cases.
Appellant, Cubby Drilling, Inc. (“Cubby”), is engaged in the business of drilling oil and gas wells. Most of its drilling is performed in Ohio and Pennsylvania, with occasional drilling sites in New York. Claimants-appellees, Kenneth Ruck-man, Jr., John W. Riggs III, and Richard Brosius, were employed by Cubby to work in four-man crews on rigs as they moved from site to site.
According to Riggs, the drill site would move approximately every fourth to eighth day. According to Ruckman and Brosius, they were assigned to drilling sites for periods of three to five days. According to Cubby, the average job site ranged from a few days to a few months.
Regardless of the duration of particular drilling sites, the location of the sites was subject to constant change and was determined entirely by contract between Cubby and its customers. Claimants were informed as to which drill site to report in one of two ways. In the event they had worked the shift prior to a move of the rig, they would be assigned to the next job at that time. Otherwise, they would be called at home and told where and when to report.
Once given their assignments, claimants were required to report directly to the drill site rather than to Cubby’s home office in Midvale. Typically, the claimants would leave their homes prior to each shift, meet with other crew members at an agreed place, and ride to the site together in a single vehicle. Cubby neither provided nor offered transportation, but would pay a per diem based on the number of miles a drill site was from Cubby’s home office.
On December 17, 1991, Riggs and Brosius met two other crew members in Canton, Ohio, and headed to their job site in Champion, Ohio. At about 10:00 p.m., while en route from Canton to Champion on State Route 225 in Portage County, Riggs and Brosius were injured when a vehicle approaching from the other direction crossed the centerline and collided with the vehicle in which they were passengers.
On January 20, 1993, Ruckman met two other members of his crew near Cadiz, Ohio, and headed for his job site in Mercer, Pennsylvania. At about 6:00 a.m., while en route from Cadiz to Mercer on State Route 225 in Portage County, Ruckman was injured when the vehicle in which he was a passenger was struck by a tractor-trailer rig.
Each claimant filed a workers’ compensation claim, which was allowed administratively. All three orders were appealed to the Portage County Court of Common Pleas. In each case, cross-motions for summary judgment were filed, and the trial court entered judgment in favor of the claimant. The court of appeals, in three separate opinions, affirmed the judgments of the trial court. *128Relying on Fletcher v. Northwest Mechanical Contr., Inc. (1991), 75 Ohio App.3d 466, 599 N.E.2d 822, the court of appeals declined to apply' the “going and coming” rule to defeat compensation in these cases because “the nature of the employment itself requires travel as a necessary part of the job.”
Since all three claimants were injured under similar circumstances and were engaged in the same kind of work for the same employer, the common question confronting this court is whether the “going and coming” rule applies to defeat compensation to those employees who are assigned to work at constantly changing work sites.
COURSE OF EMPLOYMENT
Under R.C. 4123.01(C), an injury, to be compensable, must be “received in the course of, and arising out of, the injured employee’s employment.” The course-of-employment requirement tests work-connection as to time, place, and circumstance. Fisher v. Mayfield (1990), 49 Ohio St.3d 275, 277, 551 N.E.2d 1271, 1274. It connotes the performance of some required duty in the service of the employer. Indus. Comm. v. Gintert (1934), 128 Ohio St. 129, 133-134, 190 N.E. 400, 403.
Even though the employment is the cause of the worker’s journey between home and workplace, it has never been accepted that workers’ compensation was intended to protect against all risks and hazards of that journey. Indus. Comm. v. Baker (1933), 127 Ohio St. 345, 188 N.E. 560, paragraph four of the syllabus. See, also, Fulton, Ohio Workers’ Compensation Law (1991) 149, Section 7.7; 1 Larson’s Workers’ Compensation Law (1997) 4-3, Section 15.11. Accordingly, the rule has evolved that an employee injured while traveling to and from a fixed and limited place of employment generally does not receive an injury in the course of employment. Bralley v. Daugherty (1980), 61 Ohio St.2d 302, 303, 15 O.O.3d 359, 360, 401 N.E.2d 448, 450. Thus, absent certain exceptions relative to the range of employment dangers, an employee who is going to and from a fixed place of employment is covered only on the employer’s premises. Indus. Comm. v. Bateman (1933), 126 Ohio St. 279, 185 N.E. 50, paragraph two of the syllabus.
This rule, known as the “going and coming” or “premises” rule, represents “a compromise on the subject of going to and from work.” 1 Larson, supra, at 4-3, Section 15.11. See, also, Fulton, Ohio Workers’ Compensation Law (1991) 149, Section 7.7. It neither always allows nor always precludes compensation to all employees who are injured in the course of their travel to and from work. By definition, it applies only to the employee having a “fixed” place of employment.
As relevant here, “fixed” means “not subject to change or fluctuation.” Webster’s Third New International Dictionary (1986) 861. Thus, “[a]n employee who has a fixed situs of employment reports to the same place each day to carry out *129his duties.” Young’s Workmen’s Compensation Law of Ohio (2 Ed.1971) 81, Section 5.7. Accordingly, in Indus. Comm. v. Heil (1931), 123 Ohio St. 604, 176 N.E. 458, the court held the going-and-coming rule applicable to a plant superintendent who “had no duties to perform for the company at any place other than at the abattoir plant.” (Emphasis added.) Id., 123 Ohio St. at 604, 176 N.E. at 459.
In Indus. Comm. v. Gintert (1934), 128 Ohio St. 129, 190 N.E. 400, the court held the going-and-coming rule applicable to a school teacher whose sole place of employment was a particular school building. The claimant argued that the decedent was in the course of her employment while traveling between work and home because she did some preparatory work at home. In rejecting this argument, the court reasoned:
“If there can be a recovery under the facts in this record, then there could be a like recovery in the case of any clerk, stenographer, bookkeeper, or any other employe[e] employed in an office, bank, store, factory, or other place of employment, who carried home any books, papers, statements, etc., for any purpose at all connected with his duties * * Id., 128 Ohio St. at 133, 190 N.E. at 402-403.
In Outland v. Indus. Comm. (1940), 136 Ohio St. 488, 493, 17 O.O. 92, 94, 26 N.E.2d 760, 762, the court explained that “[djecedent [an automobile salesman] was not a pieceworker plying his trade in a particular place.”
In Lohnes v. Young (1963), 175 Ohio St. 291, 25 O.O.2d 136, 194 N.E.2d 428, the court found that the decedent, who was employed as a products control manager by General Mills, Inc., at its Toledo plant, was a fixed-situs employee. In so doing, the court carefully pointed out that decedent’s “work was performed in and his duty to his employer extended over only this one plant. The only traveling decedent did was to and from work, from his home to the plant. His job, as such, required no other traveling, and he was thus subjected to no greater hazards than any other member of the public.” (Emphasis added.) Id., 175 Ohio St. at 293, 25 O.O.2d at 137, 194 N.E.2d at 430. Thus, the court concluded, “no matter what hours decedent worked, his work was performed in a fixed and limited place, General Mills’ plant, and it was only there that he was required to perform his duties on behalf of his employer.” (Emphasis added.) Id., 175 Ohio St. at 294, 25 O.O.2d at 137, 194 N.E.2d at 430-431.
Thus, a factory worker, plant superintendent, school teacher and products control manager, as well as a clerk, stenographer, bookkeeper or any other employee employed at a particular plant, office, school, bank, store, factory or other unchanging place of employment, are examples of persons who have fixed places of employment. They report to the same work situs each day, and that situs is not subject to change.
*130On the other hand, many courts, including at least six Ohio district courts, of appeals, have refused to bar compensation on the basis of the going-and-coming rule to those employees who are required to work at various or constantly changing work sites. Collectively, these courts have allowed compensation for injuries sustained during travel in the case of a road construction worker who was assigned to various job sites for periods of up to one year; a field erection supervisor whose duties consisted of supervising the installation of industrial machines in the factories of purchasers where he would remain for five- to six-month periods; home health aides and nurses who are assigned to constantly varying work sites; a “working foreman” who installed and supervised the installation of sprinkler systems, which required that he work at varying sites for various periods of time; a security guard employed to fill various shifts and assignments which became open due to sickness or emergencies at various work sites; a laborer for a company which was in the business of leveling, securing, and skirting trailers at various sites; and a “driller’s assistant,” a “pumper,” a “tool pusher,” and a “roughneck,” each of whom worked at various oil and gas well sites. Hampton v. Trimble (1995), 101 Ohio App.3d 282, 655 N.E.2d 432; Fletcher, supra; Durbin v. Ohio Bur. of Workers’ Comp. (1996), 112 Ohio App.3d 62, 677 N.E.2d 1234; Ruckman v. Cubby Drillers, Inc. (June 14, 1996), Portage App. No. 95-P-0115, unreported, 1996 WL 649091; Burchett v. S.E. Johnson Cos., Inc. (Jan. 13, 1995), Ottawa App. No. 94-OT-014, unreported, 1995 WL 12132; Lemponen v. R. & R. Internatl. (Oct. 5, 1994), Summit App. No. 16400, unreported, 1994 WL 543139; Skula v. Nationwide Ins. Co. (May 5, 1994), Cuyahoga App. No. 65486, unreported, 1994 WL 173480; Maglis v. Ohio Bur. of Workers’ Comp. (Feb. 5, 1993), Sandusky App. No. S-92-16, unreported, 1993 WL 24476; United States Fire Ins. Co. v. Brown (Tex.App.1983), 654 S.W.2d 566; Currie v. Self Help Community Services, Inc. (1978), 65 A.D.2d 852, 410 N.Y.S.2d 374; Wright v. Indus. Comm. (1975), 62 Ill.2d 65, 338 N.E.2d 379; Newman v. Bennett (1973), 212 Kan. 562, 512 P.2d 497; Gautreaux v. Life Ins. Co. of Georgia (La.App.1972), 256 So.2d 832; Devlin v. Edward Petry & Co. (1965), 24 A.D.2d 804, 263 N.Y.S.2d 662; Mitchell v. Mitchell Drilling Co. (1941), 154 Kan. 117, 114 P.2d 841.
The claimants in the present cause were not fixed-situs employees. They were not pieceworkers plying their trade in a particular place. They did not report to the same place of employment each day to carry out their duties. Their work took them on roads and highways to ever-changing work sites across Ohio, Pennsylvania, and New York, where they worked for various periods of time as the rig moved from site to site, depending upon the location and needs of Cubby’s various customers and where Cubby directed them to report. Without the willingness of employees like Ruckman, Riggs, and Brosius to expose themselves to the hazards of long distances of highway travel to constantly varying work *131sites, Cubby could not have done business under its system. I simply cannot accept that the term “fixed,” as used in the going-and-coming rule, was intended to stretch so far as to encompass this type of employment arrangement. To do so would be a strict rather than a liberal interpretation of the course-of-employment requirement, and directly contravene the mandate of R.C. 4123.95.
The majority finds that despite claimants’ classification as fixed-situs employees, and the application of the going-and-coming rule, their injuries were nevertheless sustained in the course of employment. The majority explains:
“The nature of the rigging business requires that drilling be done on a customer’s premises. That is a necessary condition of the work contract. The riggers set up on a customer’s premises, drill a well and, after completion, disassemble the derrick for transport to the next job site. Consequently, while coming to and going from a customer’s premises, these employees are engaged in the promotion and furtherance of their employer’s business as a condition of their employment. Accordingly, their travel is in the course of their employment.”
This analysis recognizes, in essence if not by name, the principle' that “[t]he rule excluding off-premises injuries during the journey to and from work does not apply if the making of that journey * * * is in itself a substantial part of the service for which the worker is employed.” 1 Larson’s Workers’ Compensation Law, supra, at 4-193, Section 16.00. To the extent that the majority finds that the fixed-situs claimant may rely on the journey-as-part-of-service principle to “avoid [the] force” of the going-and-coming rule, I have no quarrel with its analysis.
However, once this principle is recognized, it can be considered the justification for holding, in the first instance, that variable-situs employees generally have no fixed place of employment. Many of the cases set forth above have considered the constantly changing nature of a claimant’s employment situs to be the decisive factor in determining that a particular injurious journey to or from a work site was a necessary, substantial, or integral part of the claimant’s employment.
ARISING OUT OF EMPLOYMENT
The majority’s entire “arising out of’ analysis is misdirected. Under the majority’s analysis, the claimants are required to rely on the “special hazard” exception, as an “alternate method[ ] of proving causality” because “[application of the Lord [v. Daugherty (1981), 66 Ohio St.2d 441, 20 O.O.3d 376, 423 N.E.2d 96] factors to the present facts does not support compensation.”
In these cases, it is not necessary that claimants satisfy the Lord test or the special-hazard rule in order to establish that their injuries arose out of their *132employment. “If an employee is in the service of his employer at the time an accident occurs by reason of risk or hazard inherent in the use of a public road, it follows that the resultant injury or death arose out of the employment.” Newman, supra, 212 Kan. at 569, 512 P.2d at 503. In other words, “when the employer’s business is such that traveling was an integral part of the contract between the employee and the employer, the risk of accident during travel was a risk interrelated with the nature of that employment.” Fletcher, supra, 75 Ohio App.3d at 474, 599 N.E.2d at 827.
Thus, as the Supreme Court of Kansas aptly explained in Mitchell, supra, 154 Kan. at 122, 114 P.2d at 844:
“The accident also arose out of his employment. A necessary part of his employment consisted in traveling from well to well and to any other place at which he might desire to transact business pertaining to drilling activities. Manifestly, part of his business consisted of traveling the highways. The hazards and risks of highway travel were incidents of his employment. It was in connection with those hazards of employment that his death occurred and it cannot be said the accident did not arise out of his employment.”
In the present cause, claimants’ travel to and from their assigned site was, as the majority states, “a condition of their employment.” The risk of accident during such travel, therefore, was a hazard of their employment. Since claimants’ injuries were caused by a hazard of their employment, it necessarily follows that their injuries arose out of their employment. It is at this point that the “arising out of’ inquiry ends, not begins. The fact patterns presented in these cases do not warrant any further consideration under Lord, supra, or the special-hazard exception. Those tests would come into play only if there was some evidence to the effect that claimants were traveling off-route to their assigned sites, or that their injuries were caused by some risk other than that inherent in the travel itself. That is not the case here.
Accordingly, I would hold that an employee who is required to report to various or constantly changing work sites is not generally subject to the going- and-coming rule. When an employee is injured during travel to and from a variable work situs, his or her injury is generally received in the course of, and arising out of, his or her employment.
RIDESHARING
I agree with the majority that “R.C. 4123.452 establishes that voluntary participation in a ridesharing arrangement is not an act that converts the personal nature of the typical work commute into an activity that is in the course of employment as contemplated in R.C. 4123.01(C).”
*133I wish to stress, however, that R.C. 4123.452 is a ridesharing statute, nothing more. While this statute obviously contemplates the going-and-coming rule, it does not purport to codify, supersede, modify, or impose any additional requirements on the going-and-coming rule. It applies when compensation is sought on the basis that claimant’s injuries occurred while he or she was participating in a ridesharing arrangement. It adopts the concept that the ridesharing arrangement itself is not sufficient to bring an injury within the course of employment. It does not operate to preclude compensation for injuries which occur during a ridesharing arrangement where there is an independent basis for compensation. Since claimants in this cause do not base their claims on the fact that they were carpooling when their injuries occurred, R.C. 4123.452 does not apply. However, it remains a judicial function to determine the nature, extent, and applicability of the going-and-coming rule.
In light of all the foregoing, and for the reasons set forth herein, I concur in the majority’s judgment that the injuries suffered by each claimant were received in the course of, and arising out of, his employment with Cubby and, therefore, are compensable.
Douglas. J., concurs in the foregoing concurring opinion.